                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE

  UNITED STATES OF AMERICA,                    )
                                               )
                Plaintiff,                     )
                                               )
  v.                                           )      No.:   3:05-CR-112-TAV-DCP-1
                                               )
  MELVIN E. DAVIS,                             )
                                               )
                Defendant.                     )


                        MEMORANDUM OPINION AND ORDER

        This criminal case is before the Court on defendant’s Motion for Reconsideration

  of Denial of First Step Motion [Doc. 206]. This Court previously denied defendant’s First

  Step Act motion, finding that his conviction under 21 U.S.C. § 841(b)(1)(C) did not qualify

  as a “covered offense” and he was therefore ineligible for a sentence reduction [Doc. 205].

  Defendant then filed the present motion asking for reconsideration based on later cases

  from the First and Fourth Circuit Courts of Appeal which held the offense did qualify as a

  “covered offense” [Doc. 206]. The government responded that the Supreme Court recently

  considered this issue in Terry v. United States, 141 S. Ct. 1858 (2021), and held that the

  offense is not covered [Doc. 214]. The Court finds that the prior order is consistent with

  controlling precedent, and the motion for reconsideration [Doc. 206] is therefore DENIED.

        IT IS SO ORDERED.


                                     s/ Thomas A. Varlan
                                     UNITED STATES DISTRICT JUDGE




Case 3:05-cr-00112-TAV-DCP Document 217 Filed 07/30/21 Page 1 of 1 PageID #: 1358
